DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “163” has been used to designate both moisture barrier and first component.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner layer” and “outer layer” as recited in claim 19, “the moisture layer barrier between the inner layer  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 3 & 11 is/are objected to because of the following informalities: “X5 is is an” should read “X5 is an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 6-7 recites the limitation "R is" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner is taking claims 6-7 to depend on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 10-13, & 18-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al. (US 2018/0108489).
In regards to claim 1, Nakata ‘489 discloses 
A solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body ([0019-0020]); 
a dielectric that overlies the anode body ([0026-0027]); 
a solid electrolyte that overlies the dielectric, wherein the solid electrolyte includes a conductive polymer layer ([0035-0036] – innermost conductive polymer layer); and 
a moisture barrier ([0035-0042] & [0058-0060] – outermost inner conductive polymer layer, innermost outer conductive polymer layer, outermost outer conductive polymer layer, and/or any of the conductive polymer layers therebetween) that overlies the conductive polymer layer, wherein the moisture barrier contains a conjugated polymer having a specific conductivity of about 0.1 S/cm or more, and further wherein after exposure to an atmosphere having a relative humidity of 60% and a temperature of 30°C for 168 hours, the capacitor element absorbs only about 900 ppm of water or less (When the structure/materials recited in the reference(s) is substantially identical to that of the claims, claimed properties are presumed to be inherent).  

In regards to claim 2, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 1, wherein the conjugated polymer contains repeating thiophene units of the following general formula (1) and/or (2): (2):  
    PNG
    media_image1.png
    266
    297
    media_image1.png
    Greyscale
 
wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted heterocyclic group, or an optionally substituted aryl group ([0037-0042]).  

In regards to claim 3, Nakata ‘489 discloses 
1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image2.png
    102
    62
    media_image2.png
    Greyscale
 
wherein, 
Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group ([0037-0042]).  

In regards to claim 4, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 3, wherein Y1 and Y2 are O ([0037-0042]).  

In regards to claim 5, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 3, wherein X5 is ethylene ([0037-0042]).    

In regards to claim 10, Nakata ‘489 discloses 
A solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body ([0019-0020]); 
a dielectric that overlies the anode body ([0026-0027]); 

a moisture barrier ([0035-0042] & [0058-0060] – outermost inner conductive polymer layer, innermost outer conductive polymer layer, outermost outer conductive polymer layer, and/or any of the conductive polymer layers therebetween) that overlies the conductive polymer layer, wherein the moisture barrier contains a conjugated polymer having a specific conductivity of about 0.1 S/cm or more and that contains repeating thiophene units of the following general formula (1) and/or (2): wherein the conjugated polymer contains repeating thiophene units of the following general formula (1) and/or (2):  
    PNG
    media_image1.png
    266
    297
    media_image1.png
    Greyscale
 
wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 



In regards to claim 11, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 10, wherein X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image2.png
    102
    62
    media_image2.png
    Greyscale
 
wherein, 
Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group ([0037-0042]).   

In regards to claim 12, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 11, wherein Y1 and Y2 are O ([0037-0042]).   


The solid electrolytic capacitor of claim 11, wherein X5 is ethylene ([0037-0042]).    

In regards to claim 18, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 1, wherein the moisture barrier overlies the solid electrolyte (outermost outer conductive polymer layer constitutes the moisture barrier).  

In regards to claim 19, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 1, wherein the solid electrolyte contains at least one inner layer and at least one outer layer ([0035-0036] & [008-0059]).  

In regards to claim 20, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 19, wherein the moisture barrier is positioned between the inner layer and the outer layer (outermost inner conductive polymer layer and/or innermost outer conductive polymer layer is the moisture barrier).  

In regards to claim 21, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 19, wherein the moisture barrier overlies the inner layer and the outer layer (outermost outer conductive polymer layer constitutes the moisture barrier).    


The solid electrolytic capacitor of claim 19, wherein the inner layer contains an intrinsically conductive polymer having repeating units of the following formula (II): 
    PNG
    media_image3.png
    121
    131
    media_image3.png
    Greyscale
 
wherein, R is (CH2)a-O-(CH2)b-L, where L is a bond or HC([CH2]cH); 
a is from 0 to 10; 
b is from 1 to 18; 
c is from 0 to 10; 
Z is an anion; 
X is a cation ([0036] & [0061-0066]).  

In regards to claim 23, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 19, wherein the outer layer is formed from particles that contain a polymeric counterion and an extrinsically conductive polymer ([0059-0060]).  

In regards to claim 24, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 23, wherein the extrinsically conductive polymer includes poly(3,4-ethylenedioxythiophene) ([0044]).
  
In regards to claim 25, Nakata ‘489 discloses 
 

In regards to claim 26, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 1, further comprising an anode lead (6 – fig. 1; [0099] & [0024]) extending from the capacitor element.  

In regards to claim 27, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 1, further comprising an anode termination that is in electrical contact with the anode lead (127 - fig. 1; [103]) and a cathode termination (129 - fig. 1; [103]) that is in electrical connection with the solid electrolyte.  

In regards to claim 28, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 1, further comprising a housing (122 - fig. 1; [0097]) within which the capacitor element is enclosed.  

In regards to claim 29, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 1, wherein the anode body includes tantalum ([0020]).  

In regards to claim 30, Nakata ‘489 discloses 
 

In regards to claim 31, Nakata ‘489 discloses 
The solid electrolytic capacitor of claim 1, wherein the capacitor element further comprises a pre-coat positioned between the dielectric and the conductive polymer layer, the pre-coating comprising an organometallic compound ([0090]).

Claim(s) 1-2, 6-10, 14-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyamoto et al. (US 2020/0118766).
In regards to claim 1, Miyamoto ‘766 discloses
A solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body (2 – fig. 1; [0021] & [0057-0058]); 
a dielectric (3 – fig. 1; [0021]) that overlies the anode body; 
a solid electrolyte that overlies the dielectric ([0010-0019] & [0096] – layer of conductive polymer formed via first immersion and drying step), wherein the solid electrolyte includes a conductive polymer layer; and 
a moisture barrier ([0010-0019] & [0096] – layer of conductive polymer formed via second, third, and/or fourth immersion and drying step) that overlies the conductive polymer layer, wherein the moisture barrier contains a conjugated polymer having a 

In regards to claim 2, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 1, wherein the conjugated polymer contains repeating thiophene units of the following general formula (1) and/or (2): (2):  
    PNG
    media_image1.png
    266
    297
    media_image1.png
    Greyscale
 
wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
 

In regards to claim 6, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 2, wherein R is an alkyl group ([0010-0017]).  

In regards to claim 7, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 1, wherein R is benzene, 2,4,6-trimethylbenzene, 2,6-dichlorobenzene, or a combination thereof ([0010-0017], [0036-0040], & table 1-1).   

In regards to claim 8, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 1, wherein the conjugated polymer contains repeating thiophene units of the following general formula (1) and/or (2): 
    PNG
    media_image4.png
    255
    307
    media_image4.png
    Greyscale
 

R1 is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted heterocyclic group, or an optionally substituted aryl group; 
A- is a counterion; and
n is 2 or more ([0010-0017]).  

In regards to claim 9, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 8, wherein the counterion is polystyrene sulfonic acid, poly-2-sulfoethyl(meth)acrylate, poly-3- propylsulfo(meth)acrylate, p-toluenesulfonic acid, dodecylsulfonic acid, dodecylbenzenesulfonic acid, di(2-ethylhexyl) sulfosuccinic acid, polyoxyethylene polycyclic phenyl ether sulfonate, polyoxyethylene aryl ether sulfate, tetrafluoroboric acid, trifluoroacetic acid, hexafluorophosphoric acid, trifluoromethanesulfonimide, a salt of any of the foregoing, or a combination thereof ([0042]).  

In regards to claim 10, Miyamoto ‘766 discloses
A solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body (2 – fig. 1; [0021] & [0057-0058]); 
a dielectric (3 – fig. 1; [0021]) that overlies the anode body; 

a moisture barrier ([0010-0019] & [0096] – layer of conductive polymer formed via second, third, and/or fourth immersion and drying step) that overlies the conductive polymer layer, wherein the moisture barrier contains a conjugated polymer having a specific conductivity of about 0.1 S/cm or more ([0047]) and that contains repeating thiophene units of the following general formula (1) and/or (2): wherein the conjugated polymer contains repeating thiophene units of the following general formula (1) and/or (2):  
    PNG
    media_image1.png
    266
    297
    media_image1.png
    Greyscale
 
wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
 

In regards to claim 14, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 10, wherein R is an alkyl group ([0010-0017]).  

In regards to claim 15, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 10, wherein R is benzene, 2,4,6-trimethylbenzene, 2,6-dichlorobenzene, or a combination thereof ([0010-0017], [0036-0040], & table 1-1).   

In regards to claim 16, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 10, wherein the conjugated polymer contains repeating thiophene units of the following general formula (1) and/or (2): 
    PNG
    media_image4.png
    255
    307
    media_image4.png
    Greyscale
 

R1 is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted heterocyclic group, or an optionally substituted aryl group; 
A- is a counterion; and
n is 2 or more ([0010-0017]).   

In regards to claim 17, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 16, wherein the counterion is polystyrene sulfonic acid, poly-2-sulfoethyl(meth)acrylate, poly-3- propylsulfo(meth)acrylate, p-toluenesulfonic acid, dodecylsulfonic acid, dodecylbenzenesulfonic acid, di(2-ethylhexyl) sulfosuccinic acid, polyoxyethylene polycyclic phenyl ether sulfonate, polyoxyethylene aryl ether sulfate, tetrafluoroboric acid, trifluoroacetic acid, hexafluorophosphoric acid, trifluoromethanesulfonimide, a salt of any of the foregoing, or a combination thereof ([0042]).  

In regards to claim 18, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 1, wherein the moisture barrier overlies the solid electrolyte ([0096] – layer of conductive polymer formed via second, third, and/or fourth immersion and drying step) 

In regards to claim 19, Miyamoto ‘766 discloses
 

In regards to claim 20, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 19, wherein the moisture barrier is positioned between the inner layer and the outer layer ([0096] – layer of conductive polymer formed via first, second, third, and/or fourth immersion and drying step wherein each step forms a layer and the first layer is an inner layer and at least one of the second, and/or third is the moisture barrier, and the fourth is an outer layer).    

In regards to claim 21, Miyamoto ‘766 discloses
The solid electrolytic capacitor of claim 19, wherein the moisture barrier overlies the inner layer and the outer layer ([0096] – layer of conductive polymer formed via first, second, third, and/or fourth immersion and drying step wherein each step forms a layer and the first layer is an inner layer and at least one of the second and/or third layer is the outer layer, and the third and/or the fourth is the moisture barrier layer).      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20050013094 – claim 1		US 2018/0208713 – [0008-0015]		US 2018/0244838 – [0009-0027]		US 2011/0190461 – [0051-0053]		US 20180137986 – fig. 1; [0035-0039]	WO2016/111277A1 – abstract
US 20020015279 – [0087]			WO2020129854A1 – abstract; [0039]
US 20150092319 – fig. 1; [0048] (common inventor, commonly owned and identical figures to present application)

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/David M Sinclair/Primary Examiner, Art Unit 2848